                          Case 20-10256-KBO               Doc 371         Filed 04/30/20       Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )     Chapter 11
         In re:                                                       )
                                                                      )     Case No. 20-10256 (KBO)
         EARTH FARE, INC., et al.,1                                   )
                                                                      )     (Jointly Administered)
                                    Debtors.                          )
                                                                      )

                            NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                          FOR TELEPHONIC HEARING ON APRIL 30, 2020, AT 1:30 P.M. (ET)

                        THE HEARING IS CONTINUED TO MAY 21, 2020 AT 4:00 P.M. (ET)

                                     PARTIES WISHING TO PARTICIPATE IN THE
                                STATUS CONFERENCE SHOULD CONTACT COURTCALL
                                    BY PHONE 866-582-6878, OR FAX 866-533-2946


         MATTER GOING FORWARD

         1.       Status Conference in connection with these chapter 11 cases.

                  Status:       This matter is continued to May 21, 2020 at 4:00 p.m. (ET).

         Dated: April 30, 2020                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                       /s/ Sean T. Greecher
                                                       Pauline K. Morgan (No. 3650)
                                                       M. Blake Cleary (No. 3614)
                                                       Sean T. Greecher (No. 4484)
                                                       Rodney Square
                                                       1000 North King Street
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253
                                                       EF@ycst.com

                                                       Counsel to the Debtors and Debtors in Possession

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of
              the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
              Amended items appear bold.



26404329.1
